DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on November 20, 2022 is acknowledged.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to base claim 1, a coil member is said to be “positioned at said distal end.”  It is not definite whether “said distal end” is referring to the distal end of the shaft member or the distal end of the suture anchor.  Also, with respect to claim 9, “said proximal handle” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-9, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Binmoeller et al. (11,446,023). Binmoeller et al. disclose, at least figures 1-3 and 7-10 and col. 5, line 28 to col. 7, line 57 and col. 8, line 49 to col. 9, line 33; an endoscopic deployment system for placing a suture anchor at a site within a mammal comprising: an elongated flexible delivery member (12 or 29, made of an elastomeric material according to col. 6, lines 39-44 and col. 7, lines 48-57) having proximal, intermediate and distal regions, proximal and distal ends, an elongate shaft member (114 or 116) having proximal and distal ends, a handle (70) coupled to said proximal end of the shaft member, wherein rotation of said proximal end of the shaft member causes the distal end of said shaft member to rotate; a coupling assembly (a fork configured mechanism, according to col. 5, line 61 to col. 6, line 3 and col. 7, lines 10-19) fixedly coupled to the distal region of said delivery member including an engagement post (a tab); and a suture anchor (combination of 14 and 26 or 16 and 42) having proximal and distal ends, a tubular receiver (14 or 16) having a central longitudinal axis, a coil member (26 or 42) positioned at said distal end, and a suture eyelet (a loop of suture 22 at suture connection area 21 or 24, as shown in fig. 3) rotatable relative to said receiver, said delivery member having first and second operable configurations (according to col. 3, lines 19-62) wherein when in said first operable configuration said suture anchor is releasably coupled to said coupling assembly whereby said engagement post couples with said receiver and rotation of the distal end of the shaft member results in rotation of said suture anchor such that when said suture anchor is in contact with tissue, rotation of the distal end of the shaft member causes the coil member of said suture anchor to engage the tissue, and wherein in said second operable configuration said suture anchor is detached from said coupling assembly, said delivery member being operable between said first and second operable configurations; wherein said handle is operable (with thumbwheel 96 or 94) to rotate the proximal end of the shaft member, which results in rotation of the distal end of the shaft member; wherein the system further comprises a suture anchor release surface (at 21 or 24 or at a distal surface of 12 or 29) located proximal to the suture anchor, the handle actuatable to move the suture anchor release surface distal into contact against the proximal surface of the suture anchor to disengage the suture anchor from the engagement post; wherein said flexible delivery member is sufficiently flexible to be positioned through a tortuous path (e.g., through a gastrointestinal tract, according to col. 1, lines 15-27); wherein said flexible delivery member and said suture anchor in said first operable configuration is disposed within the lumen of an elongate sheath (11) having proximal and distal ends; wherein said elongate sheath is decoupled from said proximal handle; wherein the engagement post includes a tab (according to col. 5, lines 64-67 or col. 7, lines 13-16), and the suture anchor includes a recess (17 or 18), and when the engagement post is coupled with the receiver the tab and recess rotationally interfere such that axial rotation of the engagement post results in rotation of the suture anchor; wherein said suture anchor consists of a tubular member (14 or 16 or combination of 14 and 38 or 16 and 46) and the suture eyelet (a loop of suture 22), the tubular member defining both the receiver and the coil member (38 or 46); wherein said suture anchor coil member is tapered (at the distal tip of 40 or 44, as shown in fig. 3); and wherein said suture anchor coil member has a variable pitch (according to col. 6, lines 4-15).
Allowable Subject Matter
Claims 3, 4, 6, 10, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (9,107,654) teach a deployment system.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771